UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-139045 ECOLOGIC TRANSPORTATION, INC. (Exact name of registrant as specified in its charter) Nevada 26-1875304 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1327 Ocean Avenue, Suite B, Santa Monica, California 90401 (Address of principal executive offices) (Zip Code) 310-899-3900 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] YES [ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [ ] YES [ X ] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [ ] YES [ ] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] YES [ ] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 24,482,824 common shares issued and outstanding as of November 14, 2011 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements. Our unaudited interim financial statements for the three and nine month periods ended September 30, 2011 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 3 ECOLOGIC TRANSPORTATION, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS September 30, 2011 (Unaudited) December 31, 2010 ASSETS Current Assets Cash $ 25,385 $ 21,579 Accounts receivable 35,369 8,607 Prepaid expenses and other current assets 7,146 5,952 Total Current Assets 67,900 36,138 Other Assets 7,515 9,239 TOTAL ASSETS $ 75,415 $ 45,377 LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ 568,895 $ 466,128 Related party payables 351,916 60,559 Loans and notes payable 298,541 - Total Current Liabilities 1,219,352 526,687 Related party loans 1,478,330 1,124,084 STOCKHOLDERS' (DEFICIT) Preferred stock, no par value, 10,000,000 shares authorized no shares issued or outstanding at September 30, 2011 and December 31, 2010, respectively - - Common stock, $0.001 par value, 75,000,000 shares authorized 24,482,824 shares and 23,812,824 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively 24,484 23,813 Additional paid in capital 2,968,658 2,147,328 (Deficit) accumulated during the development stage (5,615,409 ) (3,776,535 ) Total Stockholders' (Deficit) (2,622,267 ) (1,605,394 ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ 75,415 $ 45,377 4 Please see accompanying notes to financial statements ECOLOGIC TRANSPORTATION, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2, AND FOR THE PERIOD DECEMBER 16, 2008 (INCEPTION) TO SEPTEMBER 30, 2011 (Unaudited) Inception Three months ended Nine months ended (
